        Case 1:21-cr-00259-TSC Document 29-3 Filed 09/15/21 Page 1 of 4


              Addendum B
Title                      Owner                Recorded on            Duration
                                                06 Jan 2021 18:27:35   4m 59s
                                                06 Jan 2021 17:53:05   3m 56s
                                                06 Jan 2021 17:52:47   4m 17s
                                                06 Jan 2021 17:41:37   22m 4s
                                                06 Jan 2021 17:41:20   25m 0s
                                                06 Jan 2021 17:31:17   8m 19s
                                                06 Jan 2021 17:31:16   33m 26s
                                                06 Jan 2021 17:28:24   40m 9s
                                                06 Jan 2021 17:26:57   23m 1s
                                                06 Jan 2021 17:23:16   37m 34s
                                                06 Jan 2021 17:22:22   4m 18s
                                                06 Jan 2021 17:20:50   2m 7s
                                               )06 Jan 2021 17:08:55   5m 49s
                                                06 Jan 2021 17:05:29   21m 41s
                                                06 Jan 2021 17:05:05   39m 28s
                                                06 Jan 2021 16:59:37   47m 41s
                                               )06 Jan 2021 16:58:25   11m 17s
                                                06 Jan 2021 16:55:33   24m 42s
                                                06 Jan 2021 16:52:58   15m 34s
                                                06 Jan 2021 16:52:38   5m 6s
                                                06 Jan 2021 16:48:15   32m 59s
                                                06 Jan 2021 16:46:47   37m 29s
                                                06 Jan 2021 16:45:12   30m 48s
                                                06 Jan 2021 16:43:49   31m 48s
                                                06 Jan 2021 16:40:14   11m 48s
                                                06 Jan 2021 16:38:01   12m 18s
                                                06 Jan 2021 16:28:33   45m 26s
                                                06 Jan 2021 16:27:19   24m 58s
                                                06 Jan 2021 16:26:34   2m 9s
                                                06 Jan 2021 16:26:30   2m 28s
Case 1:21-cr-00259-TSC Document 29-3 Filed 09/15/21 Page 2 of 4


                                        06 Jan 2021 16:25:07   25m 5s
                                        06 Jan 2021 16:23:55   59m 9s
                                        06 Jan 2021 16:22:40   13m 44s
                                        06 Jan 2021 16:21:53   7m 51s
                                        06 Jan 2021 16:11:48   9m 60s
                                        06 Jan 2021 16:11:15   1h 30m
                                        06 Jan 2021 16:04:12   23m 28s
                                        06 Jan 2021 16:01:12   4m 23s
                                        06 Jan 2021 15:58:23   21m 21s
                                        06 Jan 2021 15:57:48   4m 9s
                                        06 Jan 2021 15:56:57   1h 2m
                                        06 Jan 2021 15:56:50   33m 30s
                                        06 Jan 2021 15:55:44   1m 30s
                                        06 Jan 2021 15:54:15   53m 49s
                                        06 Jan 2021 15:53:55   59m 27s
                                        06 Jan 2021 15:51:02   31m 55s
                                        06 Jan 2021 15:51:01   24m 35s
                                        06 Jan 2021 15:24:53   34m 52s
                                        06 Jan 2021 15:23:50   20m 12s
                                        06 Jan 2021 15:19:43   4m 29s
                                        06 Jan 2021 15:17:22   19m 51s
                                        06 Jan 2021 15:16:56   4m 50s
                                        06 Jan 2021 15:12:55   11m 27s
                                        06 Jan 2021 15:10:09   30s
                                       )06 Jan 2021 15:04:28   31m 18s
                                        06 Jan 2021 14:56:24   55m 44s
                                        06 Jan 2021 14:50:57   2h 34m
                                        06 Jan 2021 14:47:05   1h 1m
                                        06 Jan 2021 14:46:56   43m 38s
                                        06 Jan 2021 14:46:27   4m 21s
                                        06 Jan 2021 14:45:14   12m 12s
                                        06 Jan 2021 14:44:54   3h 24m
Case 1:21-cr-00259-TSC Document 29-3 Filed 09/15/21 Page 3 of 4


                                        06 Jan 2021 14:44:14   18m 42s
                                        06 Jan 2021 14:39:54   2h 41m
                                        06 Jan 2021 14:39:53   1h 39m
                                        06 Jan 2021 14:39:44   1h 16m
                                        06 Jan 2021 14:39:41   1h 39m
                                        06 Jan 2021 14:38:29   2m 52s
                                        06 Jan 2021 14:38:21   3m 53s
                                        06 Jan 2021 14:24:38   2h 4m
                                        06 Jan 2021 14:13:52   1h 27m
                                        06 Jan 2021 14:13:09   3h 16m
                                        06 Jan 2021 14:12:37   35m 1s
                                        06 Jan 2021 13:58:54   15m 7s
                                        06 Jan 2021 13:58:54   1h 40m
                                        06 Jan 2021 13:57:53   1h 17m
                                        06 Jan 2021 13:55:41   60s
                                        06 Jan 2021 13:55:41   2h 8m
                                        06 Jan 2021 13:55:41   1m 46s
                                        06 Jan 2021 13:55:39   8m 17s
                                        06 Jan 2021 13:42:54   2h 2m
                                        06 Jan 2021 13:42:50   57m 13s
                                        06 Jan 2021 13:36:23   25s
                                        06 Jan 2021 13:36:23   39s
                                        06 Jan 2021 13:36:23   51m 4s
                                        06 Jan 2021 13:36:23   42s
                                        06 Jan 2021 13:33:43   3m 49s
                                        06 Jan 2021 13:32:43   29m 34s
                                        06 Jan 2021 13:30:56   1h 48m
                                        06 Jan 2021 13:29:49   1h 13m
                                        06 Jan 2021 13:29:44   2h 52m
                                        06 Jan 2021 13:24:07   2h 33m
                                        06 Jan 2021 13:24:00   1h 16m
                                        06 Jan 2021 13:21:02   2h 14m
Case 1:21-cr-00259-TSC Document 29-3 Filed 09/15/21 Page 4 of 4


                                        06 Jan 2021 13:20:57   1h 49m
                                        06 Jan 2021 13:20:54   2h 47m
                                        06 Jan 2021 13:20:50   4h 39m
                                        06 Jan 2021 13:20:15   59s
                                        06 Jan 2021 13:20:15   1h 39m
                                        06 Jan 2021 13:19:24   2m 30s
                                        06 Jan 2021 13:19:12   1h 32m
                                        06 Jan 2021 13:17:08   1h 5m
                                        06 Jan 2021 13:15:50   6m 6s
                                        06 Jan 2021 13:15:46   4h 45m
                                        06 Jan 2021 13:03:06   3h 37m
                                        06 Jan 2021 13:03:01   54m 23s
                                        06 Jan 2021 13:03:01   1h 42m
                                        06 Jan 2021 13:03:01   31s
                                        06 Jan 2021 13:03:01   25m 0s
                                        06 Jan 2021 13:03:00   1h 39m
                                        06 Jan 2021 13:03:00   5m 1s
                                        06 Jan 2021 13:03:00   58s
                                        06 Jan 2021 12:30:31   3m 27s
